DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the bristle block" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11, 13-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kim (PGPub 20100037911).
Kim teaches a brush comprising a core section (15) having a proximal and distal end.  There is an integral tip (figure 2a, bulbous tip) on the distal end.  There is a bristle element (10) slidably received on the core section.  
With regards to claim 2, the integral tip forms a position stop preventing the bristle element from sliding off the distal end of the core section.  
With regards to claim 8, the bristle element is a plurality of discs.
With regards to claim 11, the bristle element is a molded bristle element with bristles (paragraph 0040).
With regards to claim 13, Kim teaches a method of making a brush comprising providing a core section (15) having a proximal end and a distal end and an integral tip (figure 2a) on the distal end.  There is a bristle element (10) on the core section wherein the bristle element has a borehole through which the core extends.  The integral tip provides a stop to prevent the bristle element from sliding off.
With regards to claim 14, the bristle element is molded (paragraph 0040).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 12, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘911) in view of Malvar (PGPub 20080011317).
Kim teaches that the tip is spherical (bulbous is considered to be generally spherical) (claim 4).  The integral tip has a diameter that is greater than the diameter of the core section (figure 2a) (claim 5).  The integral tip and core section are homogenous (injection molded with the same material, paragraph 0040) (claim 6).  Kim teaches all the essential elements as stated above however fail to teach that the core is a helically twisted metal member.  Kim also fails to teach that the bristle element is shaped by bending the core section or trimmed after being positioned on the core.  Malvar teaches a brush with a helically twisted core (24) (claim 3) that has a bristle element positioned over the core (figure 4).  The core is made from a metal (paragraph 0007) (claim 7).  The bristle element is shaped by bending a portion of the core (paragraph 0056/0057) (claim 12 and 17).  The bristle element could also be trimmed after being placed on the core (figures 5-32) (claim 18).  It would have been obvious to one of ordinary . 
Claims 9-10, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘911) in view of Malvar (‘317) and Bickford (USPN 8136536).
Kim teaches all the essential elements of the claimed invention as stated above, including that the brush is formed with a core (15) having a plurality of disc elements (10) received on the core, wherein the core has an integral tip (figure 2a) with a diameter greater than the core so that it prevents the discs from sliding off the end of the core (claim 19/20).  Kim however fails to teach that the core includes a helical twisted wire with a plurality of fibers anchored in the wire.  Kim also fails to teach that the bristles are shaped by bending the core or trimming the discs.  
Malvar teaches a brush with a helically twisted core (24) (claim 9 and 19) that has a bristle element positioned over the core (figure 4).  The bristle element is shaped by bending a portion of the core (paragraph 0056/0057) (claim 10).  The bristle element could also be trimmed after being placed on the core (figures 5-32) (claim 10).  
Bickford teaches a brush with a plurality of different bristles (figure 3a, 3b) located on a twisted wire core (claim 9, 16 and 19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim so that the core is made from a helical twisted wire as taught by Malvar to allow for the brush to be bent to various different shapes and configurations.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Malvar so that there are bristles secured below the bristle disc elements similar to elements 22 in figure 3b of Bickford so as to create several brushing surfaces that can contact various portions of the application surface.  Additionally, having the bristles secured on the wire below the discs would create a limiting device that would prevent the discs from sliding downward on the core.   
				Relevant prior art
USPN 8919351, USPN 10111515, PGPub 20100192320 and PGPub 20170215565 are considered to be relevant prior art references that should be considered upon replying to this office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723